Order entered April 26, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01075-CR

                               FRANCISCO LOPEZ, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-35119-S

                                         ORDER
       Before the Court is appellant’s April 24, 2019 motion to extend the time to file

appellant’s brief by five days. We GRANT appellant’s motion and ORDER appellant’s brief

filed on or before April 29, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE